932 F.2d 967
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Christine BABBITT, on behalf of herself and as next friendof her minor children, Kimberly Campbell, on behalf ofherself and as next friend of her minor children, ShirleyMcNeal, on behalf of herself and as next friend of her minorchildren, Michigan Welfare Rights Organization, each onbehalf of a class of similarly situated persons, SharonMcMurphy, on behalf of herself and her minor child, CorneliaSims, Karyl Edwards, Plaintiffs-Appellees,v.THE STATE OF MICHIGAN, THROUGH ITS DEPARTMENT OF SOCIALSERVICES, Gerald Miller, in his official capacity asDirector of the Michigan Department of Social Services,Eileen Ellis, in her official capacity as Acting Director ofthe Medical Services Administration of the MichiganDepartment of Social Services, Defendants-Appellants.
No. 91-1501.
United States Court of Appeals, Sixth Circuit.
May 13, 1991.

Before KENNEDY and BOYCE F. MARTIN, JR., Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
The defendants appeal an order granting the plaintiffs' application for a temporary restraining order prohibiting the defendants from implementing state budget cuts by reducing benefits to AFDC and Medicaid recipients.  The defendants now move to stay the temporary restraining order and, in the alternative, for a writ of mandamus.  The plaintiffs have responded in opposition.


2
The temporary restraining order which is the subject of this appeal expired on May 10, 1991.  The district court has denied the plaintiffs' motion for a preliminary injunction and the defendants' appeal is now moot.


3
It is therefore ORDERED that the defendants' appeal, motion for a stay, and alternative petition for mandamus are dismissed as moot.